SENTENCIA
El reclamante se cayó por las escaleras de su casa mien-tras bajaba al patio para dar de comer a unas gallinas. De-*113claró que la caída se debió a un fuerte dolor de cintura que hizo que se dejara caer por la escalera. Sufrió la fractura del brazo izquierdo y golpes que alegadamente le agravaron una dolencia de la espalda (1) que le había sido producida por un accidente del trabajo ocurrido a fines de 1974 mientras levan-taba un saco de habichuelas de cien libras. El diagnóstico de la caída original fue de esguince lumbosacral, por lo cual el Fondo del Seguro del Estado le fijó entonces una incapacidad parcial equivalente a la pérdida de un 5% de las funciones fisiológicas generales. El reclamante sostiene que el segundo accidente es el resultado natural o directo de la lesión sufrida en el primer accidente. El Fondo rechazó su alegación pero la Comisión Industrial determinó que el segundo accidente era de tipo “intercurrente” y por tanto compensable. El Fondo acudió ante nos.
Un estudio de los hechos y las cuestiones de derecho en-vueltas en este caso nos convence que debe revocarse, como por la presente se revoca, la resolución dictada por la Comi-sión Industrial de Puerto Rico en 16 de julio de 1975 en el caso C.I. 76-4-0566, Felipe Irizarry Fernández, Lesionado, que resolvió que el trabajador lesionado sufrió un accidente intercurrente y que ordenó al Administrador del Fondo del Seguro del Estado a que brindara al trabajador la íntegra protección de la Ley.
Así lo pronunció y manda el Tribunal y lo certifica el Secretario. El Juez Presidente, Señor Trías Monge, y el Juez Asociado Señor Irizarry Yunqué disienten en voto separado. El Juez Asociado Señor Martín emitió un voto concurrente separado, al cual se unen los Jueces Asociados Señores Dá-vila, Torres Rigual y Negrón García. El Juez Asociado Señor Díaz Cruz emitió un voto concurrente separado, al cual se une el Juez Asociado Señor Rigau.
(Fdo.) Ernesto L. Chiesa Secretario
*114—0—

(1) IFue operado de los discos vertebrales después del segundo accidente.